                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION
 SALLIE KELLY,                           §
     Plaintiff                           §
                                         §
     v.                                  §     Case No. A-19-CV-983-LY
 C. R. BARD, INC.,
                                         §
     Defendant                           §
                                         §
                           REPORT AND RECOMMENDATION
                      OF THE UNITED STATES MAGISTRATE JUDGE

   TO: THE HONORABLE LEE YEAKEL
       UNITED STATES DISTRICT JUDGE

   Before this Court are C. R. Bard, Inc.’s Motion to Dismiss for Insufficient Service of Process,

filed on October 5, 2018 (Dkt. No. 17); C. R. Bard’s Motion for Summary Judgment, filed on

October 18, 2018 (Dkt. No. 23); and the various associated response and reply briefs.

   On December 3, 2019, the District Court referred all pending and future discovery motions as

well as all other non-dispositive motions in this case to the undersigned for resolution pursuant to

28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil Procedure 72, and Rule 1(c) of Appendix C of the

Local Rules of the United States District Court for the Western District of Texas (“Local Rules”).

The District Court also referred all pending and future dispositive motions to the undersigned for

report and recommendation pursuant to 28 U.S.C. § 636(b)(1)(B), Federal Rule of Civil Procedure

72, and Rule 1(d) of Appendix C of the Local Rules.

                                     I.   BACKGROUND

   This product liability lawsuit is one of more than 100,000 lawsuits filed in several multidistrict

litigation (“MDL”) cases involving the use of transvaginal surgical mesh to treat pelvic organ

prolapse and stress urinary incontinence. The Judicial Panel on Multidistrict Litigation assigned

many of these MDL cases to the Honorable Joseph R. Goodwin (“Judge Goodwin”), United States
District Judge for the U.S. District Court for the Southern District of West Virginia, Charleston

Division. Dkt. No. 27.

      The Plaintiff in this case, Sallie Kelly, alleges that she suffered serious injuries after she was

implanted with a Pelvicol Acellular Collagen Matrix device on August 21, 2008, by Dr. Subir

Chhikara at the Seton Medical Center in Austin, Texas. Plaintiff and her husband, Boyd Kelly,1

originally filed this lawsuit on June 26, 2013 in the Southern District of West Virginia against

American Medical Systems, Inc. (“AMS”) and C. R. Bard, Inc. (“Bard”), alleging failure to warn,

manufacturing defect, design defect, negligent inspection, marketing, packaging, selling, testing

and training, breach of express warranty, breach of implied warranty of merchantability, and loss

of consortium. See In Re: American Medical Systems, Inc., Pelvic Repair System Products Liability

Litigation MDL No. 2325, 2:13-CV-15909 (S.D. W. Va. June 26, 2013).

      On December 8, 2017, AMS and Plaintiff notified Judge Goodwin that they had settled the

case and filed a Joint Motion to Dismiss AMS from the lawsuit. Accordingly, on December 12,

2017, Judge Goodwin dismissed AMS from the case and transferred the case to the MDL against

Bard (MDL 2187). Dkt. No. 7. On January 30, 2018, Judge Goodwin entered a scheduling order

setting the discovery deadline for September 4, 2018, and dispositive motion deadline for

September 21, 2018. Dkt. No. 8.

      On April 10, 2018, Bard filed its first motion to dismiss for insufficient process, arguing that

it had never been served with the lawsuit, in violation of Federal Rule of Civil Procedure 4(m).

Dkt. No. 9. Although Plaintiff had filed her lawsuit five years earlier, Plaintiff claimed “excusable

neglect” and alleged that her counsel “only recently discovered through correspondence from




1
    Boyd Kelly was terminated from the case after he passed away. See Dkt. No. 15.
                                                       2
Defendant after the service of the Fact Sheet that Defendant was not served with process.” Dkt.

No. 11 at p. 2.

    In his Order addressing the motion to dismiss, Judge Goodwin explained that Bard had agreed

to waive formal service of process in the case as provided in Pretrial Order No. 47 in the underlying

MDL.2 Dkt. No. 12 at p. 2. The “simple procedure” outlined in Pretrial Order No. 47 required

plaintiffs to perfect service by sending the short form complaint, a request for waiver of service,

and, if in their possession, a sticker page or medical record identifying the product at issue to three

specific defense attorneys by email. Although Judge Goodwin found that Plaintiff had failed to

effectuate service by the method described in Pretrial Order No. 47, he allowed Plaintiff “a final

chance” to comply with the service of process. Dkt. No. 12 at p. 2. Accordingly, the Court denied

the motion to dismiss without prejudice and ordered plaintiffs to perfect service on Bard by July

2, 2018.

    On June 20, 2018, Plaintiff filed her First Amended Short Form Complaint (“Complaint”),

which removed her deceased husband Boyd Kelly from the style of the case. See Dkt. No. 15.

Plaintiff continued to assert the same product liability claims against Bard.

    On October 5, 2018, Bard filed its second Motion to Dismiss for Insufficient Service of

Process, arguing that Plaintiff failed to properly serve Bard by the July 2, 2018 deadline set by

Judge Goodwin because she failed to follow the procedure outlined in Pretrial Order No. 47. In

response, Plaintiff argues that she properly served the Complaint on Bard on June 20, 2018, when

she emailed the Complaint and Plaintiff Profile to Lori Cohen and Michael Brown, who were listed

as defense counsel for Bard in its original motion to dismiss.



2
 Pretrial Order No. 47 was issued in the underlying MDL, In re: C.R. Bard, Inc. Pelvic Repair Sys. Prod.
Liab. Litig., No. 2:10-md-2187 (S.D. W. Va. July 24, 2012), http://www.wvsd.uscourts.gov/MDL/
2187/pdfs/PTO_47.pdf.
                                                     3
    On October 18, 2018, Bard also filed a Motion for Summary Judgment arguing that all of

Plaintiff’s claims are time-barred, and alternatively that her claims fail on the merits.

    Before ruling on either the Motion to Dismiss or the Motion for Summary Judgment, Judge

Goodwin transferred this case to this Court on September 26, 2019, “[f]or the convenience of the

parties and in order to promote the final resolution of [this case],” reasoning that the case would

be concluded more expeditiously in the venue “from which [it] arise[s].” Dkt. No. 27. at p. 1. The

parties previously notified Judge Goodwin that the proper venue for the case would be in the

Western District of Texas. Id.

    Since the case has been referred to the undersigned, this Court makes the following

recommendations as to the pending motions.

                                     II.    Legal Standards

    A. Insufficient Service of Process

    Federal Rule of Civil Procedure 12(b)(5) provides that a party may file a motion to dismiss for

insufficient service of process. A district court has “broad discretion to dismiss an action for

ineffective service of process.” Kreimerman v. Casa Veerkamp, S.A. de C.V., 22 F.3d 634, 645

(5th Cir. 1994). Federal Rule 4(m) permits dismissal of a suit if a plaintiff fails to serve a defendant

within 90 days of filing, but provides that “if the plaintiff shows good cause for the failure, the

court shall extend the time for service for an appropriate period.” FED. R. CIV. P. 4(m); Gartin v.

Par Pharm. Cos., 289 F. App’x 688, 692 (5th Cir. 2008) (per curiam). “[G]ood cause under Rule

4(m) requires at least as much as would be required to show excusable neglect, as to which simple

inadvertence or mistake of counsel or ignorance of the rules usually does not suffice.” Gartin, 289

F. App’x at 692 (citing Lambert v. United States, 44 F.3d 296, 299 (5th Cir. 1999)).




                                                     4
   B. Summary Judgment

   Summary judgment shall be rendered when the pleadings, the discovery and disclosure

materials, and any affidavits on file show that there is no genuine dispute as to any material fact

and that the moving party is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a); Celotex

Corp. v. Catrett, 477 U.S. 317, 323-25 (1986); Washburn v. Harvey, 504 F.3d 505, 508 (5th Cir.

2007). A dispute regarding a material fact is “genuine” if the evidence is such that a reasonable

jury could return a verdict in favor of the nonmoving party. Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986). When ruling on a motion for summary judgment, the court is required to

view all inferences drawn from the factual record in the light most favorable to the nonmoving

party. Matsushita Elec. Indus. Co. v. Zenith Radio, 475 U.S. 574, 587 (1986); Washburn, 504 F.3d

at 508. A court “may not make credibility determinations or weigh the evidence” in ruling on a

motion for summary judgment. Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150

(2000); see also Anderson, 477 U.S. at 254-55.

   Once the moving party has made an initial showing that there is no evidence to support the

nonmoving party’s case, the party opposing the motion must come forward with competent

summary judgment evidence of the existence of a genuine fact issue. Matsushita, 475 U.S. at 586.

Mere conclusory allegations are not competent summary judgment evidence, and thus are

insufficient to defeat a motion for summary judgment. Turner v. Baylor Richardson Med. Ctr.,

476 F.3d 337, 343 (5th Cir. 2007). Unsubstantiated assertions, improbable inferences, and

unsupported speculation are not competent summary judgment evidence. Id. The party opposing

summary judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports its claim. See Adams v. Travelers Indem. Co. of

Conn., 465 F.3d 156, 164 (5th Cir. 2006). If the nonmoving party fails to make a showing sufficient



                                                   5
to establish the existence of an element essential to its case and on which it will bear the burden of

proof at trial, summary judgment must be granted. Celotex, 477 U.S. at 322-23.

                                      III.    ANALYSIS

   A. Bard’s Motion to Dismiss for Insufficient Service of Process

   Bard argues that Plaintiff failed to properly serve it by the July 2, 2018 deadline set in Judge

Goodwin’s May 2018 Order because she failed to follow the specific service procedure outlined

in Pretrial Order No. 47. Bard contends that it has been prejudiced significantly by Plaintiff’s

failure to serve. While Plaintiff filed her lawsuit more than six years ago, no discovery has been

conducted, no depositions have been taken, and all discovery and expert deadlines have passed.

   In the May 2018 Order denying the motion to dismiss without prejudice, Judge Goodwin

explained that “in this MDL, the defendants agreed to waive formal service of process as long as

the plaintiff sends by email or certified mail ‘the short form complaint and, if in their possession a

sticker page or other medical record identifying the product(s) at issue in the case.’” Dkt. No. 12

at p. 2 (quoting Pretrial Order No. 47). “Thus, the court excused the plaintiffs from formally

serving process on the defendants, if they completed this simple procedure.” Id. While the May

2018 order did not restate the entire service procedure outlined in Pretrial Order No. 47, Judge

Goodwin included a hyperlink to Pretrial Order No. 47, and the order clearly stated that Pretrial

Order No. 47 “applies to ‘each member related case previously transferred to, removed to, or filed

in this district,’ in addition to cases subsequently filed.” Id. (quoting Pretrial Order No. 47). The

service procedure outlined in Pretrial Order No. 47 provides in full:

       For such cases, plaintiffs shall send the short form complaint, a request for waiver
       of service pursuant to the provisions of Fed. R. Civ. P. 4, and, if in their possession,
       a sticker page or other medical record identifying the product(s) at issue in the case
       to Richard B. North, Jr. by email jointly to richard.north@nelsonmullins.com;
       maria.turner@nelsonmullins.com; and amanda.shelton@nelsonmullins.com.

Pretrial Order #47 at ¶ 2 (emphasis added).

                                                    6
    Although Judge Goodwin found that Plaintiff had failed to effectuate service by the methods

described in Pretrial Order No. 47, “considering the administrative and economic realities of

multidistrict litigation, I conclude that affording the plaintiffs a final chance to comply with service

of process, subject to dismissal if they fail to so, is just.” Dkt. No. 12 at p. 2. Accordingly, the

Court denied the motion to dismiss without prejudice and ordered Plaintiff to “serve a completed

Complaint and Plaintiff Profile Form on the defendant on or before July 2, 2018.” Id. at p. 3. Judge

Goodwin further warned Plaintiff that “[f]ailure to comply with this Order will result in dismissal

upon motion by the defendant.” Id.

    Plaintiff contends that she properly complied with Judge Goodwin’s May 2018 Order when,

on June 20, 2018, she emailed the Complaint and Plaintiff Profile to Lori Cohen and Michael

Brown, who were listed as defense counsel for Bard in its original Motion to Dismiss. Dkt. No. 19

at p. 2. However, Pretrial Order No. 47 specifically required Plaintiff to send her Complaint and

request for waiver of service to “Richard B. North, Jr. by email jointly to richard.north@nelson

mullins.com;    maria.turner@nelsonmullins.com;          and   amanda.shelton@nelsonmullins.com.”

Pretrial Order No. 47 at ¶ 2 (emphasis added). Plaintiff’s service via email to two different

attorneys “listed as counsel for Defendant in tis Motion to Dismiss” does not comply with Pretrial

Order No. 47.

    Plaintiff seems to argue that this Court should ignore Pretrial Order No. 47 altogether because

Judge Goodwin’s closing paragraph in his May 2018 Order only ordered Plaintiff to “serve a

completed Complaint and Plaintiff Profile Form on the defendant on or before July 2, 2018.” Dkt.

No. 12 at p. 3. However, this closing statement cannot be construed in isolation. As clearly stated

in the May 2018 Order, Judge Goodwin ruled that Plaintiff was required to follow the procedures

outlined in Pretrial Order No. 47 to perfect service, and he specifically referenced and hyperlinked



                                                     7
Pretrial Order No. 47 in his May 2018 Order. As noted, Judge Goodwin permitted Plaintiff “a final

chance” to perfect service and comply with the “simple procedure” outlined in Pretrial Order

No. 47. Id. Plaintiff failed to properly serve Bard for the second time and has not presented good

cause for her failure.

    While the Court finds that Plaintiff has failed to properly serve Bard, the Court exercises its

discretion by declining to recommend dismissal on this basis and proceeding to consider Bard’s

Motion for Summary Judgment.

    B. Bard’s Motion for Summary Judgment

    Bard argues that it is entitled to summary judgment in this case because all of Plaintiff’s claims

are time-barred by Texas’ two-year statute of limitations for tort claims. Alternatively, Bard argues

that Plaintiff’s claims fail for lack of evidence and lack of causation.

    The parties agree that Texas law applies in this case, as does the two-year statute of limitations

contained in section 16.003 of the Texas Civil Practice and Remedies Code. Under § 16.003(a),

“a person must bring suit for . . . personal injury . . . not later than two years after the day the cause

of action accrues.” Tex. Civ. Prac. & Rem. Code Ann. § 16.003(a) (West 2005). “In general, a

cause of action accrues and limitations begin running when a wrongful act causes a legal injury.”

Jackson v. W. Telemarketing Corp. Outbound, 245 F.3d 518, 523–24 (5th Cir. 2001). The

discovery rule is an exception to that general rule. See TIG Ins. Co. v. Aon Re, Inc., 521 F.3d 351,

357 (5th Cir. 2008). For the discovery rule to apply, “the nature of the injury must be inherently

undiscoverable and that the injury itself must be objectively verifiable.” HECI Expl. Co. v. Neel,

982 S.W.2d 881, 886 (Tex. 1998). When the discovery rule does apply, it “defer[s] accrual of a

cause of action until the plaintiff knew or, exercising reasonable diligence, should have known of

the facts giving rise to a cause of action.” Id.



                                                      8
    Bard argues that Plaintiff’s claims are barred by the two-year statute of limitations because

Plaintiff filed her lawsuit on June 26, 2013, almost five years after she received her Pelvicol

implant on August 21, 2008, when the statute of limitations began to run. Bard argues that the

discovery rule does not apply in this case because there is no evidence in the record that the nature

of Plaintiff’s injuries was not discovered until after June 26, 2011. Accordingly, Bard argues that

Plaintiff’s claims are time-barred.

    In response, Plaintiff cites Hovey v. Cook, Inc., 97 F. Supp. 3d 836 (S.D. W. Va. 2015), in

which the district court found that the discovery rule applied to the plaintiff’s claims based on the

summary judgment evidence produced by the plaintiff showing when she became aware of the

nature of her injuries.3 In this case, however, Plaintiff has failed to identify any evidence in the

record to show that the nature of her injuries was not discoverable until after June 26, 2011.

Plaintiff’s conclusory statement in her brief that she “was not aware that a defect in Bard’s mesh

product was the cause of her injuries until 2015”4 is not enough to sustain her burden at the

summary judgment stage.

    As noted above, once the moving party has made an initial showing that there is no evidence

to support the nonmoving party’s case, the party opposing the motion for summary judgment must

come forward with competent summary judgment evidence of the existence of a genuine fact issue.

Matsushita, 475 U.S. at 586. Mere conclusory allegations are not competent summary judgment

evidence, and thus are insufficient to defeat a motion for summary judgment. Turner, 476 F.3d at



3
  In fact, the only evidence that Plaintiff has attached to her Response to the Motion for Summary Judgment
is an expert report that applies to all of the MDL cases, and does not address her case or injuries specifically.
See Dkt. No. 26-1.
4
 Dkt. No. 26 at p. 4 (emphasis added). Plaintiff states that she was not aware of her injuries “until 2015,”
and that “her lawsuit was filed in November 2016.” Id. Clearly, these dates are typographical errors as
Plaintiff’s lawsuit was filed on June 26, 2013. See Dkt. No. 1. Plaintiff also erroneously refers to Plaintiff
as “Mrs. Herrera” when discussing the discovery rule. Dkt. No. 26 at p. 3.
                                                         9
343. The nonmoving party is required to identify specific evidence in the record and to articulate

the precise manner in which that evidence supports her claim. Adams, 465 F.3d at 164. Plaintiff

has failed to identify any evidence that would support her argument that the discovery rule applies

in this case. Accordingly, Plaintiff has failed to show that her claims are not time-barred. Because

Plaintiff has failed to make a showing sufficient to establish the existence of an element essential

to her case, summary judgment should be granted. Celotex, 477 U.S. at 322-23.

   Having found that Plaintiff’s claims are time-barred, the Court need not address Bard’s

alternative arguments for summary judgment.

                               IV.    RECOMMENDATION

   Based on the foregoing, the undersigned RECOMMENDS that the District Court GRANT

Defendant C. R. Bard Inc.’s Motion for Summary Judgment against Sallie Kelly (Dkt. No. 23).

The Court FURTHER RECOMMENDS that the District Court DIMISSS Defendant C. R. Bard

Inc.’s Motion to Dismiss for Insufficient Process (Dkt. No. 17) as MOOT.

                                      V.    WARNINGS

   The parties may file objections to this Report and Recommendation. A party filing objections

must specifically identify those findings or recommendations to which objections are being made.

The District Court need not consider frivolous, conclusive, or general objections. See Battle v.

United States Parole Comm’n, 834 F.2d 419, 421 (5th Cir. 1987). A party’s failure to file written

objections to the proposed findings and recommendations contained in this Report within fourteen

(14) days after the party is served with a copy of the Report shall bar that party from de novo

review by the District Court of the proposed findings and recommendations in the Report and,

except on grounds of plain error, shall bar the party from appellate review of unobjected-to

proposed factual findings and legal conclusions accepted by the District Court. See 28 U.S.C.



                                                  10
§ 636(b)(1); Thomas v. Arn, 474 U.S. 140, 150-53 (1985); Douglass v. United Servs. Auto. Ass’n,

79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

   SIGNED on December 9, 2019.



                                        SUSAN HIGHTOWER
                                        UNITED STATES MAGISTRATE JUDGE




                                                   11
